Opinion issued July 22, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00468-CV
____________

JOHN AUSTIN, Individually and d/b/a AUSTIN FARMS, Appellant

V.

DICKINSON, ISD, Appellee



On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 01CV0556



O P I N I O N
	According to information provided by the district clerk, this is an appeal from
a judgment signed on April 11, 2002.  The notice of appeal was filed on May 8, 2002. 
The record was due on June 10, 2002.  The clerk's record has not been filed.  On June
11, 2002, the Clerk of this Court notified appellant that the district clerk had advised
the Court that appellant had not made arrangements to pay for the clerk's record and 
instructed appellant that the Court might dismiss his appeal unless, within 15 days of
the date of the notice, he made arrangements to pay for the record and provided the
Court with proof of payment.  The 15 days have expired and, as of the date of this
opinion, appellant has not done so.
	Accordingly, we dismiss appellant's appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b),(c).
PER CURIAM
Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.